 


 HR 41 ENR: To temporarily increase the borrowing authority of the Federal Emergency Management Agency for carrying out the National Flood Insurance Program.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 41 
 
AN ACT 
To temporarily increase the borrowing authority of the Federal Emergency Management Agency for carrying out the National Flood Insurance Program. 
 
 
1.TEMPORARY INCREASE IN BORROWING AUTHORITY FOR NATIONAL FLOOD INSURANCE PROGRAM 
(a)Section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking $20,725,000,000 and inserting $30,425,000,000.  
(b)The amount provided by this section is designated by the Congress as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, and as an emergency pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
